Exhibit 10.25.4.4a
Schedule of Omitted Mortgage Agreements
(Fixed Rate Pools)
The agreements listed below are substantially identical in all material respects
to the Mortgage Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Edison LP, as Borrower to Wachovia Bank, National Association, as
Lender, filed as Exhibit 10.25.4.4, except as to the name of the borrower, the
name and legal description of the property and certain state-specific
requirements or conventions related to the name of the document, the mechanics
of perfection of a security interest in real property in the applicable state
and state-specific remedies available to lender. These agreements are not being
filed as exhibits in reliance on Instruction 2 to Item 601 of Regulation S-K.

  •   Deed to Secure Debt, Security Agreement and Assignment of Rents from
Ashford Atlanta Buckhead LP, as Borrower to Wachovia Bank, National Association,
as Lender dated April 11, 2007     •   Mortgage, Security Agreement, Assignment
of Rents and Fixture Filing from Ashford Basking Ridge LP, as Borrower to
Wachovia Bank, National Association, as Lender dated April 11, 2007     •  
Mortgage, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Bridgewater Hotel Partnership LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007     •   Open-End Mortgage, Security
Agreement, Financing Statement and Assignment of Rents from Ashford Bucks County
LLC, as Borrower to Wachovia Bank, National Association, as Lender dated
April 11, 2007     •   Deed of Trust, Security Agreement, Assignment of Rents
and Fixture Filing from Ashford Market Center LP, as Borrower to William D.
Cleveland, as Trustee and Wachovia Bank, National Association, as Lender dated
April 11, 2007     •   Deed of Trust, Security Agreement, Assignment of Rents
and Fixture Filing from Ashford Flagstaff LP, as Borrower to Wachovia Bank,
National Association, as Lender dated April 11, 2007     •   Deed of Trust,
Security Agreement, Assignment of Rents and Fixture Filing from Ashford Richmond
LP, as Borrower to Alexander Title Agency Incorporated, as Trustee and Wachovia
Bank, National Association, as Lender dated April 11, 2007     •   Deed of
Trust, Security Agreement, Assignment of Rents and Fixture Filing from Ashford
Manhattan Beach LP, as Borrower to Chicago Title Insurance Company, as Trustee
for the benefit of Wachovia Bank, National Association, as Lender dated
April 11, 2007     •   Deed of Trust, Security Agreement, Assignment of Rents
and Fixture Filing from Ashford Hawthorne LP, as Borrower to Chicago Title
Insurance Company, as Trustee

 



--------------------------------------------------------------------------------



 



      for the benefit of Wachovia Bank, National Association, as Lender dated
April 11, 2007     •   Deed of Trust, Security Agreement, Assignment of Rents
and Fixture Filing from Ashford Newark LP, as Borrower to Chicago Title
Insurance Company, as Trustee for the benefit of Wachovia Bank, National
Association, as Lender dated April 11, 2007     •   Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing from Ashford San Jose LP, as
Borrower to Chicago Title Insurance Company, as Trustee for the benefit of
Wachovia Bank, National Association, as Lender dated April 11, 2007     •   Deed
of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Oakland LP, as Borrower to Chicago Title Insurance Company, as Trustee
for the benefit of Wachovia Bank, National Association, as Lender dated
April 11, 2007     •   Mortgage, Security Agreement, Assignment of Rents and
Fixture Filing from Ashford LLB C-Hotel Management, LP, as Borrower to Wachovia
Bank, National Association, as Lender dated April 11, 2007     •   Mortgage,
Security Agreement, Assignment of Rents and Fixture Filing from Ashford LLB
F-Inn Management, LP, as Borrower to Wachovia Bank, National Association, as
Lender dated April 11, 2007     •   Mortgage, Security Agreement, Assignment of
Rents and Fixture Filing from Ashford LLB SHS Management, LP, as Borrower to
Wachovia Bank, National Association, as Lender dated April 11, 2007     •  
Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Rents from Ashford Philadelphia Annex, LLC, as Borrower to Wachovia Bank,
National Association, as Lender dated April 11, 2007     •   Deed of Trust,
Security Agreement, Assignment of Rents and Fixture Filing from Ashford Phoenix
Airport LP, as Borrower to Chicago Title Insurance Company as Trustee and
Wachovia Bank, National Association, as Lender dated April 11, 2007     •   Deed
of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Plano-C LP, as Borrower to William D. Cleveland, as Trustee and Wachovia
Bank, National Association, as Lender dated April 11, 2007     •   Deed of
Trust, Security Agreement, Assignment of Rents and Fixture Filing from Ashford
Plano-M LP, as Borrower to William D. Cleveland, as Trustee and Wachovia Bank,
National Association, as Lender dated April 11, 2007



 



--------------------------------------------------------------------------------



 



  •   Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing
from Ashford Plano-R LP, as Borrower to William D. Cleveland, as Trustee and
Wachovia Bank, National Association, as Lender dated April 11, 2007     •  
Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Rents from Ashford Plymouth Meeting LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007     •   Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing from Ashford Durham I LLC and
Ashford Durham II LLC, as tenants-in-common collectively, as Borrower to Chicago
Title Insurance Company as Trustee and Wachovia Bank, National Association, as
Lender dated April 11, 2007     •   Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing from Ashford San Francisco II LP, as
Borrower to Chicago Title Insurance Company, as Trustee for the benefit of
Wachovia Bank, National Association, as Lender dated April 11, 2007     •   Deed
of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Scottsdale LP, as Borrower to Chicago Title Insurance Company, as
Trustee and Wachovia Bank, National Association, as Lender dated April 11, 2007
    •   Deed of Trust, Security Agreement, Assignment of Rents and Fixture
Filing from Ashford Seattle Downtown LP, as Borrower to Chicago Title Insurance
Company, as Trustee and Wachovia Bank, National Association, as Lender dated
April 11, 2007     •   Deed of Trust, Security Agreement, Assignment of Rents
and Fixture Filing from Ashford Seattle Waterfront LP, as Borrower to Chicago
Title Insurance Company, as Trustee and Wachovia Bank, National Association, as
Lender dated April 11, 2007     •   Mortgage, Security Agreement, Assignment of
Rents and Fixture Filing from Ashford Tampa International Hotel, LP, as Borrower
to Wachovia Bank, National Association, as Lender dated April 11, 2007

 